                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

PARNELL MAY                                                                      PLAINTIFF

v.                                    4:18CV00681-JM-JTK

PULASKI COUNTY REGIONAL DETENTION FACILITY, et al.                            DEFENDANTS

                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and Plaintiff’s supplemental response to motion for summary judgment (ECF

No. 65), his statement of facts supporting his response (ECF No. 66), and the objection to the

proposed findings and recommendations (ECF No. 67) as well as a de novo review of the record,

the Court adopts them in their entirety.   Accordingly,

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Summary Judgment (Doc.

No. 55) is GRANTED, and Plaintiff’s complaint is DISMISSED with prejudice.

       An appropriate Judgment shall accompany this Order.

         IT IS SO ORDERED this 16th day of September, 2019.




                                              _________________________________
                                              JAMES M. MOODY, JR.
                                              UNITED STATES DISTRICT JUDGE
